Case 19-05831-LA11     Filed 02/08/21   Entered 02/08/21 15:45:01   Doc 185   Pg. 1 of 1




                             TENTATIVE RULING

                   ISSUED BY JUDGE LOUISE DECARL ADLER


 Debtor:      DANA AARON LINETT
 Number:      19-05831-LA11

 Hearing:     02:00 PM Thursday, February 11, 2021

 Motion:    CHAPTER 11 PETITION 1) SETTING STATUS CONFERENCE; 2) SETTING
 COMPLIANCE DEADLINES; AND 3) SETTING SANCTIONS, IF APPROPRIATE,
 INCLUDING DISMISSAL, CONVERSION OR APPOINTMENT OF A CHAPTER 11 TRUSTEE
 OR EXAMINER BECAUSE OF NONCOMPLIANCE WITH ABOVE-REFERENCE
 REQUIREMENTS (Fr 12/17/20)

 Court notes the following

 1. No operating report filed since 12/11/20. Jan MOR for Dec. is not on the docket.
 2. No status report filed by 2/5/21.

 Counsel for debtor must appear and be prepared to discuss whether conversion is
 appropriate for noncompliance with rules governing Ch. 11 cases.
